DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/10/2021 has been considered by the Examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney James Crawford on 03/08/2022.
Claim 19 is amended as follows: 	please change dependency to claim 13 (from claim 11).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a thorough search of pertinent prior art did not locate a teaching or suggestion for a reactor for dehydrogenating n-
Philips et al. (US 2004/0247498) teaches a reactor system that comprises two catalyst beds that touch at the interface but are not mixed [0009]. The first catalyst bed comprises noble metals such as Pt and Pd has a hydrogen inlet and can be used various reactions including dehydrogenation and the second catalyst receives the hydrocarbon feed [0022]-[0024], and the second catalyst bed is active for transferring hydrogen to the hydrocarbon feed and can be used for various reactions including isomerization [0025]-[0026]. This reference is directed to isomerizing 1-butene to 2-butene (Abstract) which is opposite to the claimed isomerization of 2-butene to 1-butene with a sulfocation exchanger catalyst.
Gaertner et al. (US 2016/0318829) teaches a system for isomerizing 2-butene to 1-butene followed by oxidative dehydrogenation of the isomerized butenes to make butadiene (Abstract, [0024]-[0041]). Various reactors having 2 catalyst beds, one for isomerization and one for oxidative dehydrogenation,  that are touching or are separated with an inert layer or are mixed together in a single bed (see Fig. 1a-1c and [0120]-[0128]. This reference does not suggest a feed of n-butane is provided into the first compartment which contains a catalyst for dehydrogenating the n-butane.  
Barbieri et al. (“Dehydroisomerization Reaction in a Membrane Reactor: Thermodynamic Analysis”, Chemical Engineering Transactions, Vol 23, 2013) teaches a reactor comprising catalysts for dehydrogenating n-butane to n-butene and further isomerizing the n-butene to isobutene. This reference is silent about at least the claimed isomerization compartment including a sulfocation exchanger catalyst for isomerizing 2-butene to 1-butene.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772